      Case 1:10-cv-00476-JDB Document 294 Filed 09/03/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                               ____________________


DETROIT INTERNATIONAL BRIDGE                 Civil Action No. 10-cv-00476 (RMC)
COMPANY and THE CANADIAN TRANSIT
COMPANY,                                     Hon. Rosemary M. Collyer

            Plaintiffs,
v.

THE GOVERNMENT OF CANADA,

WINDSOR-DETROIT BRIDGE AUTHORITY,

THE UNITED STATES DEPARTMENT OF
STATE, et al.,

            Defendants.
_____________________________________/


         TENTH JOINT STATUS REPORT FOLLOWING STAY
         Case 1:10-cv-00476-JDB Document 294 Filed 09/03/19 Page 2 of 3




       Pursuant to the Court’s January 14, 2015, Order (ECF No. 198), Her Majesty the Queen

in Right of Canada, the Windsor-Detroit Bridge Authority (jointly, the “Canadian

Defendants”), the Detroit International Bridge Company (“DIBC”), and the Canadian Transit

Company (“CTC”) hereby submit this Tenth Joint Status Report following the Court’s stay of

proceedings as to the Canadian Defendants pending a final decision in CTC v. Attorney General

of Canada, No. CV-12-446428, in the Ontario Superior Court of Justice.

       Report from Plaintiffs:

       CTC has recently proposed amendments to its Statement of Claim in CV-12-446428, to

include recent facts that have arisen relating to the Ambassador Bridge. A motion to amend has

been served on Canada and its consent to the proposed amendments has been sought. In the

event that the amendments are not permitted by the Court, CTC has commenced a second action

to address these new facts, which it will seek to have consolidated with CV-12-446428.

       CTC intends to make some further documentary production in respect of the

amendments, if allowed by the Court, following which it expects that the parties will proceed to

oral discoveries.

       CTC has been advised that Canada intend to seek a case conference with the case

management judge to address the timeline of the next steps in the action.

       Report from Canadian Defendants:

       Plaintiffs recently informed the Canadian Defendants that they are seeking to amend their

claim, and have asked the Canadian Defendants to consent to the proposed amendments.

Plaintiffs have also advised that they will be providing further document productions.

       In light of these developments, the Canadian Defendants are seeking a case conference to

establish a timeline for next steps.



                                                1
           Case 1:10-cv-00476-JDB Document 294 Filed 09/03/19 Page 3 of 3




                                       Respectfully submitted,


Dated: September 3, 2019               /s/ Scott M. Watson
                                       Scott M. Watson
                                       Douglas A. Dozeman
                                       Eugene E. Smary
                                       WARNER NORCROSS & JUDD LLP
                                       900 Fifth Third Center
                                       111 Lyon Street, N.W.
                                       Grand Rapids, Michigan 49503-2487
                                       616.752.2000
                                       swatson@wnj.com
                                       ddozeman@wnj.com
                                       esmary@wnj.com

                                       Attorneys for Her Majesty the Queen in Right of
                                       Canada and the Windsor-Detroit Bridge Authority

                                       AND

                                       /s/ Hamish P.M. Hume
                                       Hamish P.M. Hume
                                       BOIES, SCHILLER & FLEXNER LLP
                                       5301 Wisconsin Ave. NW
                                       Washington, DC 20015
                                       (202)-237-2727 (Telephone)
                                       (202) 237-6131 (Fax)

                                       Attorney for Plaintiffs Detroit International Bridge
                                       Company and Canadian Transit Company
18887961




                                          2
